Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 2/25/2022.
Currently, claims 1-5, 8, 10, 12-16, and 20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki (US 2011/0037072) in view of Song et al. (US 2018/0192512).
Pertaining to claim 1, Moriwaki shows, with reference to FIG. 1(b), a display substrate, comprising a driving thin-film transistor (102/103/104) and a pixel electrode (105), wherein a drain electrode (107) of the driving thin-film transistor is electrically connected to the pixel electrode through only one conductive pattern (108) made of Mo (para. [0061]); 
wherein an organic insulating layer (132) is arranged (para. [0059]); and 
wherein an overcoat (132) is arranged.

Pertaining to claim 14, Moriwaki shows, with reference to FIG. 1b, method for manufacturing a display substrate comprising a driving thin-film transistor (102/103/104) and a pixel electrode (105), comprising:
forming a drain electrode (107) of the driving thin-film transistor and the pixel electrode;
forming only one conductive pattern (108) with Mo (para. [0061]), such that the drain electrode is electrically connected to the pixel electrode through the conductive pattern; 
forming an organic insulating layer (132) (para. [0059]); and 
forming an overcoat (132).

Moriwaki fails to show the organic insulating layer/overcoat, and additionally a passivation layer, are arranged between a data line of the display substrate and a common electrode line of the display substrate, wherein the conductive pattern and the common electrode line are made of a same material and arranged in a same layer.
However, Song teaches in FIG. 17 that, for a similar display structure, an organic insulating layer/overcoat IL32 and additionally a passivation layer IL31 are arranged between a data line (L1) of the display substrate and a common electrode line L2. The common electrode line is made of a same material as and arranged in a same layer as a conductive pattern BRP2 that connects the drain electrode BRP1 to the pixel electrode AD (para. [0210]).
Moriwaki inherently requires some kind of data line/common electrode line arrangement in order to be functional. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try the arrangement taught by Song for the data line/common electrode line arrangement of Moriwaki, as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). In this case, Song provides for one of a finite number of known solutions for a data line/common electrode line arrangement that is compatible with a structure like Moriwaki, in which a connection pattern is required to connect the pixel electrode to the drain electrode through multiple ILD layers.
Pertaining to claims 2 and 16, Moriwaki shows the drain electrode is not in direct contact with the pixel electrode (FIG. 1b).
Pertaining to claim 3, Moriwaki shows an interlayer insulating layer (132) is arranged between the drain electrode and the conductive pattern, with the drain electrode being connected to the conductive pattern through a via hole (142) penetrating through the interlayer insulating layer.
Pertaining to claim 4, Moriwaki shows a third insulating layer (133) is arranged between the pixel electrode and the conductive pattern, with the pixel electrode being connected to the conductive pattern through a via hole (143) penetrating through the third insulating layer.
Claim 5 recites the limitations of claims 3 and 4. Moriwaki shows these limitations as discussed above.
Pertaining to claims 15 and 18, Song teaches the conductive pattern and a common electrode line (L2) of the display substrate are made of a same material and arranged in a same layer and are formed by a single patterning process (para. [0210], [0175]).
Pertaining to claims 10 and 20, although not explicitly taught by Moriwaki in view of Song, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the organic insulating layer to have a thickness of 1 to 2 μm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The thickness of the organic insulating layer contributes to overall thickness of the device.
Pertaining to claim 12, Moriwaki shows the overcoat is made of an organic resin (para. [0059]).
Pertaining to claim 13, Moriwaki in view of Song teaches a display device comprising the display substrate of claim 1 (see above).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki in view of Song as applied to claim 1 above, and further in view of Cheng et al. (US 2017/0045792).
Moriwaki in view of Song teaches the display substrate of claim 7, wherein the common electrode line (L2/PL) and a data line (L1/Dj) of the display substrate extend in a same direction (Song, FIG. 4).
Moriwaki in view of Song fails to teach an orthogonal projection of the common electrode line on a base substrate of the display substrate at least partially overlaps an orthogonal projection of the data line on the base substrate.
However, Cheng teaches in Fig. 2 and 8 that a display device may have an arrangement such that an orthogonal projection of the common electrode line 150b/c on a base substrate 1 overlaps an orthogonal projection of the data line Dj/Dj+1 on the base substrate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the arrangement of Moriwaki in view of Song such that the common electrode line overlaps the data line, with the motivation that this results in a reduction of the lateral area required to fit both lines.

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
Applicant argues that “The Patent Office regards Moriwaki's 107 as the drain electrode … However, Moriwaki's 107 is a lower connection wiring, and the high-concentration impurity regions 102b should be regarded as the drain electrode. At most, Moriwaki discloses two conductive patterns, that is, lower connection wiring 107 and upper connection wiring 108.”
In response, the Examiner contends that interpreting 107 to be a drain electrode and interpreting 102b to be a drain region is a reasonable interpretation, and consistent with the nomenclature commonly used in the art. Particularly, high-concentration impurity regions (such as 102b and 102c of Morikawa) on either side of a channel region (such as 102a) of a MOSFET device is understood in the art to be a source/drain region, while the conductor making direct connection to the source/drain region (such as 107 of Morikawa) is understood in the art to be a source/drain electrode. Chung et al. (US 8,546,201) is cited as evidence of this common interpretation. See, for example, FIG. 7D and column 9, lines 63-65.
Applicant further argues that “none of the cited references disclose, teach, or suggest the feature ‘the conductive pattern and the common electrode line are made of a same material and arranged in a same layer’”.
In response, the Examiner disagrees with this assertion, as Song teaches this feature as discussed in the rejection above. Particularly, Song teaches BRP2 (equivalent to conductive pattern) and L2 (equivalent to common electrode line) are made of a same material and arranged in a same layer.
Finally, Applicant argues that none of the cited references disclose, teach, or suggest the advantageous effect asserted by Applicant.
In response, the prior art teaches the invention as claimed, as discussed in the rejections above. Any advantageous effect is beyond the scope of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896